DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (on page 7) that Ikegami does not teach or make obvious an ionic species associated with a characteristic of a consumer product; Ikegami discloses that the ionic species generated from a sample is associated with the particular sample plate (consumer product) by a characteristic of the sample plate (the particular product identification information encoded on the sample plate by the irradiation trace). The ionic species is generated from the sample (see paragraph [0040]), the consumer product is the sample plate 3, and product identification information is encoded on the sample plate by the irradiation trace (as described in paragraphs [0027] and [0049]). Since a plurality of different samples are arrayed across a number of sample plates (“Even if a large number of samples are subjected to the analysis in an arbitrary order, the displacement of each sample plate can be detected by using the reference image of the currently selected sample plate taken before the application of the matrix” [0030]), it is essential to associate each sample plate (consumer product) with the sample thereon (and therefore the ionic species generated from the sample) in order to ensure that samples are not confused for one another. Therefore, the characteristic(s) of the consumer product (the product identification information encoded in the irradiation trace on the sample plate) is associated with ionic species (since the product identification information associates the specific ionic species contained on a sample plate).
Applicant has not provided additional arguments with respect to the dependent claims and no response is necessary.
On page 10 of the remarks, Applicant requested Examiner to contact Applicant if the application is not in condition for allowance. Examiner attempted to contact Applicant but received no response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7, 8, 10, 11, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami et al. U.S. PGPUB No. 2011/0198496.

Regarding claim 1, Ikegami discloses a label (trace), comprising: a tag (sample), the tag (sample) comprising at least one analyte capable of generating an ionic species under a set of conditions (“ionizing a sample by a matrix assisted laser desorption ionization” [0040]), wherein the ionic species is associated with a characteristic of a consumer product (sample plate) positioned proximate the label (the sample plate is positioned proximate the trace since the irradiation trace is formed on the sample plate [Abstract] and the ionic species generated from the analyte/sample is associated with a characteristic of the sample plate, where the characteristic is the product identification provided by the trace [0027] [0049]), wherein the ionic species is identifiable by mass and/or ion mobility spectrometry (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]); and wherein the characteristic of the consumer product corresponds to at least product identification (“the irradiation trace… can be used to identify each sample plate (and the sample on the plate) “ [0027] – “measurement information can be associated with each sample plate by using a visual feature of an irradiation trace or the arrangement or pattern of a plurality of irradiation traces, whereby each sample can be correctly identified and prevented from being mistaken for another sample even in the case of handling a large number of samples or analyzing a plurality of samples having extremely similar appearances” [0049]).
Since the samples (tags) themselves are sequentially prepared slices of a larger sample (“a set of samples prepared by consecutively slicing the same biological tissue” [0012]), each sample is unique, and the samples are uniquely array across the multiple sample plates (“it is possible use the irradiation trace as an identifier for distinguishing sample plates (and samples)” [0031]). Therefore the irradiation trace (label), sample plate (consumer product), and sample (tag), including the information of the ionized sample, are all associated with one another by “The information stored in the plate-associated data storage” [0085].

Regarding claim 5, Ikegami discloses a system configured for identification of a consumer product (sample plate), comprising: a label (trace) positioned proximate consumer product (“to create an irradiation trace at a predetermined position on the sample plate 3” [Abstract]), the label comprising a tag (sample); the tag (sample) comprising one or more analytes capable of generating an ionic species under a set of conditions (“ionizing a sample by a matrix assisted laser desorption ionization” [0040]); and a component (matrix) configured for volatizing the analyte such that the ionic species is generated ([0040]); wherein presence or absence of the one or more ionic species is configured to be detected, by a detector, the detector comprising a mass or ion mobility spectrometry component (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]), First Preliminary Amendmentwherein the one or more ionic species are associated with a characteristic of the consumer product (where the characteristic is the specific sample location on the sample plate; this location is unique in identifying the specific sample plate, since the samples are unique and arrayed across multiple sample plates (“a set of samples prepared by consecutively slicing the same biological tissue” [0012])); and wherein the characteristic of the consumer product corresponds to at least product identification (“the irradiation trace… can be used to identify each sample plate (and the sample on the plate) “ [0027] – “measurement information can be associated with each sample plate by using a visual feature of an irradiation trace or the arrangement or pattern of a plurality of irradiation traces, whereby each sample can be correctly identified and prevented from being mistaken for another sample even in the case of handling a large number of samples or analyzing a plurality of samples having extremely similar appearances” [0049]).

Regarding claim 7, Ikegami discloses that the at least one analyte comprises two more types of ionic species – since each sample is a different sample (“a set of samples prepared by consecutively slicing the same biological tissue” [0012]) and each sample would therefore produce a different set of ions and therefore different ionic spectrum when analyzed by mass spectrometry (“the data processor 16 may create a mass spectrum for each local point and perform a qualitative or qualitative analysis based on the obtained mass spectrum to identify the substances existing at the point or estimate their contents” [0063]).

Regarding claim 8, Ikegami discloses that the at least one analyte is applied at a plurality of spatially-distinct locations (the sample is arranged two-dimensionally on the sample plate – “the point at which the mass analysis is to be performed is two-dimensionally moved on the sample 4” [0061]).

Regarding claim 10, Ikegami discloses that the characteristic is capable of tracking the consumer product (“For example, the measurement information, which is linked with the identifier when memorized, is the date and time of the measurement, the measurement conditions, the sample discrimination number, and the source of the sample, or any other information. This technique is convenient for the management of samples and also helps automating the management” [0032]).

Regarding claim 11, Ikegami discloses that the label (irradiation trace) comprises a second identifiable component (“it is possible to create a plurality of irradiation traces whose arrangement or pattern directly represents a specific meaning” [0033]).

Regarding claim 21, Ikegami discloses that the tag comprises a reactive matrix material configured to generate one or more ions (“ionizing a sample by a matrix assisted laser desorption ionization method including the successive steps of applying a matrix to a sample held on the sample plate removed from the apparatus body, setting the sample plate in the apparatus body, and throwing a laser beam from a laser irradiation unit onto the sample with the matrix applied thereto to ionize the sample” [0017]).

Regarding claim 22, Ikegami discloses that the tag comprises a reactive matrix material configured to generate one or more ions (“ionizing a sample by a matrix assisted laser desorption ionization method including the successive steps of applying a matrix to a sample held on the sample plate removed from the apparatus body, setting the sample plate in the apparatus body, and throwing a laser beam from a laser irradiation unit onto the sample with the matrix applied thereto to ionize the sample” [0017]). The matrix material is a thermal fragmentation component configured to generate one or more ions, since Shimada et al. U.S. PGPUB No. 2014/0353485 teaches, with respect to MALDI ionization in general (the ionization method of Ikegami), “in the MALDI process, the laser… energy is initially converted into thermal energy by the matrix substance which surrounds the target substance, and this thermal energy is used as the ionization energy for the target substance.” [0002].

Regarding claim 24, Ikegami discloses that the consumer product (sample plate) is associated with a packaging element (the surface of the sample plate) and the tag (sample) is adjacent the packaging element (“an operator puts a sample 4 to be analyzed (e.g. a slice of biological tissue) on a sample plate 3 outside the non-vacuum chamber 1, and sets the sample plate 3 on the sample stage 2 (Step S1)” [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Yamada et al. U.S. PGPUB No. 2009/0057552.

Regarding claim 6, Ikegami discloses a label (irradiation trace) capable of identifying an article (sample plate) – “the irradiation trace… can be used to identify each sample plate (and the sample on the plate)” [0027]. However, Ikegami does not explicitly disclsoe that the label further comprises a marker comprising an optical barcode, watermark, hologram, RFID, invisible ink, dyes, colorimetric markers, fluorescent markers, nanoparticles, nanorods, quantum dots, antibodies, proteins, and/or nucleic acids.
Yamada discloses a label (“barcode or QR code” [0051]), comprising: a means 2 for associating the label with an article 4 (“The barcode or QR code on the introduced sample plate 4 is observed by the sample plate ID code observing and reading device 2 and the ID code of the plate is read. At this time, information about distortion in the sample plate 4 may also be read simultaneously” [0051]); and a tag 5 associated with the label (“A mixture solution 5 of the sample and matrix is dripped according to the marks on the sample plate 4” [0049]), the tag comprising at least one analyte capable of generating an ionic species under a set of conditions (“The sample spot 5 is irradiated with light emitted from the laser 3 to ionize the sample spot 5” [0053]), wherein the ionic species is identifiable by mass and/or ion mobility spectrometry (“A measurement for mass analysis is started in the mass analyzer of the mass spectrometer” [0053]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation trace or Ikegami with the barcode/QR code of Yamada in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.

Regarding claim 12, Ikegami discloses a label (irradiation trace) capable of identifying an article (sample plate) – “the irradiation trace… can be used to identify each sample plate (and the sample on the plate)” [0027], and discloses a second identifiable component (“it is possible to create a plurality of irradiation traces whose arrangement or pattern directly represents a specific meaning” [0033]). However, Ikegami does not explicitly disclose that the label further comprises a marker comprising an optical barcode, watermark, hologram, RFID, invisible ink, dyes, colorimetric markers, fluorescent markers, nanoparticles, nanorods, quantum dots, antibodies, proteins, and/or nucleic acids.
Yamada discloses a label (“barcode or QR code” [0051]), wherein a second identifiable component that is also a barcode or QR code since Yamada discloses a plurality of “codes or marks” wherein “A barcode or QR code (quick response code) can be used as the code indicating the identification information about the sample plate and as the codes indicating the information about the topography of the surface of the sample plate” [0023].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the irradiation trace or Ikegami with the barcode/QR code of Yamada in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Wuijckhuijse et al. U.S. PGPUB No. 2012/0018628.

Regarding claim 13, Ikegami discloses the claimed invention except that there is no explicit disclosure that the tag (sample to which matrix is applied [Abstract]) is activated or degraded by the presence of water, reactive chemicals, sterilization process, or excessive temperature.
Wuijckhuijse discloses a tag (sample to which matrix is applied) which is activated or degraded by the presence of water, reactive chemicals, sterilization process, or excessive temperature (“Typically, the matrix material starts to degrade at temperatures of about 90° C. or more” [0024]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the matrix solution of Wuijckhuijse in order to expose and therefore ionize proteins within a sample (as described in paragraph [0010] of Wuijckhuijse).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Doroshenko et al. U.S. PGPUB No. 2018/0076014.

Regarding claim 14, Ikegami discloses a method of MALDI mass spectrometry (“using an ion source for ionizing a sample by matrix assisted laser desorption/ionization (MALDI)” [0001]) but does not disclose whether the generated ions for analysis are positive or negative ions.
Doroshenko discloses a MALDI ionization mass spectrometry method wherein “both positive and negative ionized species are initially generated such as adducts with surrounding matrix molecules” [0030].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the ionization of Doroshenko in order to perform a more complete ionization of a sample when such ionization would necessarily create both positive and negative ions, thereby allowing the methods of Ikegami to be applied more broadly to a range of different sample types.

Regarding claim 15, Ikegami discloses a method of MALDI mass spectrometry (“using an ion source for ionizing a sample by matrix assisted laser desorption/ionization (MALDI)” [0001]) but does not disclose whether the generated ions for analysis are positive or negative ions.
Doroshenko discloses a MALDI ionization mass spectrometry method wherein “both positive and negative ionized species are initially generated such as adducts with surrounding matrix molecules” [0030].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the ionization of Doroshenko in order to perform a more complete ionization of a sample when such ionization would necessarily create both positive and negative ions, thereby allowing the methods of Ikegami to be applied more broadly to a range of different sample types.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. U.S. PGPUB No. 2011/0198496 in view of Harrison U.S. PGPUB No. 2018/0039806.

Regarding claim 23, Ikegami discloses that the label (irradiation trace) is a unique identifying mark formed via printing, mechanical abrasion, or embedding on the article (“At a portion near the laser irradiation point, the sample plate 3 melts due to the heat, whereby a pit-like irradiation trace is formed” [0067]). However, there is no explicit disclosure that the label is a barcode.
Harrison discloses using a barcode for encoding information about an article (“The first object may be a label or tag and the second object may be an object to be identified by the identification device” [0175]) on which the barcode is printed (“the tag 190T also has a conventional barcode 192 printed thereon” [0204]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ikegami with the barcode of Harrison in order to utilize an alternative mechanism for identifying the samples/sample plates without the complexity required for image-recognizing the specific shape of the trace of Ikegami and instead simply digitally reading a code with an existing, commercially available, code-reading software.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881